Title: To Alexander Hamilton from Eliphalet Pearson, [10 September 1791]
From: Pearson, Eliphalet
To: Hamilton, Alexander


[Cambridge, Massachusetts, September 10, 1791]
Sir,
I feel myself happy in the honor of acquainting a gentleman of Mr. Hamilton’s merited distinction that the American Academy of Arts & Sciences has elected him a Fellow; of which the instrument, herewith transmitted, is a Certificate executed in the usual form.
With sentiments of highest esteem, I have the honor to be, Sir, Your most obedient &   very humble servant,
Eliphalet PearsonCorrespg. Secretary.
Cambridge 10 Septr. 1791.

 